Exhibit 10.4

Amended and Restated Agreement as of September 21, 2006

Mr.XXXXXXXXXXXXXX:

Burlington Northern Santa Fe Corporation (the “Corporation”) considers it
essential to the best interests of its stockholders to foster the continuous
employment of key management personnel. In this connection, the Board of
Directors of the Corporation (the “Board”) recognizes that, as is the case with
many publicly held corporations, the possibility of a Change in Control (as that
term is defined in this letter) may exist, and that such possibility, and the
uncertainty and questions which it may raise among management, may result in the
departure or distraction of management personnel to the detriment of the
Corporation and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Corporation’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a Change in Control.

In order to induce you to remain in the employ of the Corporation or its
affiliates, the Corporation agrees that you shall receive the severance benefits
set forth in this letter agreement (the “Agreement”) in the event your
employment with the Corporation is terminated under the circumstances described
below subsequent to a “Change in Control” (as defined in Section 2), and that
you shall be eligible for the parachute tax gross-up and certain other benefits
described in this Agreement.

1. TERM. The “Agreement Term” shall begin on _______________ (the “Effective
Date” of this Agreement), and shall end on December 31, ____, subject to the
following:

(i) As of January 1, ____, and each January 1 thereafter, the Agreement Term
shall automatically be extended to the next following December 31; provided,
however, that no such extension shall take place if, on or before the
September 30 next preceding the date on which the extension would otherwise take
place, the Corporation has given notice that it does not wish to extend the
Agreement Term.1 For the avoidance of doubt, it is recited here that if a Change
in Control described in paragraph 2(i) or 2(iii) occurs, and your Date of
Termination occurs after the 24-month anniversary of the date of the Change in
Control but before consummation of the transaction approved by the shareholders
and before the Agreement Term expires by reason of paragraph (iii) below
(relating to a Board determination that consummation will not occur), the
Agreement Term shall be extended to your Date of Termination.

 

--------------------------------------------------------------------------------

1 Insert the next clause in agreements entered into after September 21, 2006: “;
and further provided, that no such extension shall take place if the effect of
the extension would be to extend the Agreement Term beyond the December 31
coincident with or next following the two-year anniversary of the date on which
you cease to be in a position that is at or above salary band 36 (unless, as of
such December 31, you are again in a position that is at or above salary band
36); and further provided that no such extension shall take place if a Change in
Control has occurred prior to the date on which the extension would otherwise
take place)”



--------------------------------------------------------------------------------

(ii) Subject to paragraph (iii) next below, if a Change in Control occurs during
the Agreement Term (as it may be extended from time to time), the Agreement Term
shall be extended for a period of twenty-four (24) months beyond the last day of
the calendar month in which the Change in Control occurs, but in no event less
than twelve (12) months beyond the date of the consummation of the Change in
Control.

(iii) If a Change in Control described in paragraph 2(i) or 2(iii) occurs during
the Agreement Term (as it may be extended from time to time), but the Board
thereafter determines that it will not consummate the transaction or regulatory
approval for the transaction is not obtained, then the Board may reduce the
24-month extension period set forth in paragraph (ii) next above; provided that
the Agreement Term may not end earlier than six (6) months after such notice of
reduction is provided by the Board or, if earlier, the date such Agreement Term
would end in the absence of action under this paragraph (iii).

(iv) In no event, however, shall the Agreement Term extend beyond the end of the
calendar month in which your 65th birthday occurs if you are subject to
mandatory retirement at such age or to the extent permitted by law.

2. CHANGE IN CONTROL. A “Change in Control” shall be deemed to have occurred if:

(i) Any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Corporation, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, or any company owned, directly or indirectly,
by the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 25% or more of the
combined voting power of the Corporation’s then outstanding securities.

(ii) During any period of two consecutive years (not including any period prior
to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Corporation to effect a
transaction described in paragraphs (i), (iii) or (iv) of this definition) whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof.

(iii) The stockholders of the Corporation approve a merger or consolidation of
the Corporation with any other company other than (a) a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 80% of the combined voting power of the voting securities of
the Corporation (or such surviving entity) outstanding immediately after such
merger or consolidation, or (b) a merger or consolidation effected to implement
a recapitalization of the Corporation (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than 25% of the combined voting
power of the Corporation’s then outstanding securities.

 

2



--------------------------------------------------------------------------------

(iv) The stockholders of the Corporation adopt a plan of complete liquidation of
the Corporation or approve an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets. For
purposes of this paragraph (iv), the term “the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets” shall mean
a sale or other disposition transaction or series of related transactions
involving assets of the Corporation or of any direct or indirect subsidiary of
the Corporation (including the stock of any direct or indirect subsidiary of the
Corporation) in which the value of the assets or stock being sold or otherwise
disposed of (as measured by the purchase price being paid therefor or by another
objective method in a case where there is no readily ascertainable purchase
price) constitutes more than two-thirds of the fair market value of the
Corporation (as hereinafter defined). For purposes of the preceding sentence,
the “fair market value of the Corporation” shall be the aggregate market value
of the outstanding shares of common stock of the Corporation (on a fully diluted
basis) plus the aggregate market value of the Corporation’s other outstanding
equity securities (excluding employee stock options). The aggregate market value
of the shares of common stock of the Corporation (on a fully diluted basis)
outstanding on the date of the execution and delivery of a definitive agreement
with respect to the transaction or series of related transactions (the
“Transaction Date”) shall be determined by the average closing price of the
shares of common stock of the Corporation for the ten trading days immediately
preceding the Transaction Date. The aggregate market value of any other equity
securities of the Corporation shall be determined in a manner similar to that
prescribed in the immediately preceding sentence for determining the aggregate
market value of the shares of common stock of the Corporation.

A Change in Control that occurs prior to the beginning of the Agreement Term
shall be disregarded for purposes of this Agreement.

3. BASIS OF EMPLOYMENT TERMINATION. If your Date of Termination occurs during
the Agreement Term, on a date that is coincident with or follows the occurrence
of a Change in Control, or if you have a disability during the Agreement Term
after the occurrence of a Change in Control, you shall be eligible for payments
and benefits in accordance with, and to the extent provided by, Section 4, with
such eligibility determined on the basis for your termination of employment. For
purposes of this Agreement, the basis for your termination of employment shall
be determined in accordance with this Section 3.

(i) Disability. If, as a result of your incapacity due to physical or mental
illness or injury, you shall have been absent from the full-time performance of
your duties with the Corporation for six (6) consecutive months, and within
thirty (30) days after written Notice of Termination is given by the
Corporation, you shall not have returned to the full-time performance of your
duties, your employment may be terminated by the Corporation for unavailability
due to “Disability.” Notwithstanding any other provision of this Agreement, a
termination of employment under this paragraph (i) shall not cause you to be
considered a terminated employee within the meaning of the Corporation’s long
term disability plan and your rights thereunder shall not be affected by this
Agreement.

(ii) Cause. Your Date of Termination shall be deemed to have occurred for
“Cause,” if your Date of Termination occurs because of circumstances described
in paragraph (a) or paragraph (b) next below, as determined in accordance with
the procedures set forth in paragraphs (A), (B) and (C) next below:

(a) the willful and continued failure by you to substantially perform your
duties with the Corporation (other than any such failure resulting from your
incapacity due to physical or mental illness or injury, or any such actual or
anticipated failure after the issuance of a Notice of Termination by you for
Good Reason); or

 

3



--------------------------------------------------------------------------------

(b) the willful engaging by you in conduct which is demonstrably and materially
injurious to the Corporation, monetarily or otherwise.

For purposes of this paragraph (ii), no act, or failure to act, on your part
shall be deemed “willful” unless done, or omitted to be done, by you not in good
faith and without a reasonable belief that your action or omission was in the
best interest of the Corporation. Your Date of Termination shall not be deemed
to have occurred for “Cause” unless the procedures described in paragraphs (A),
(B) and (C), next below, have been satisfied:

(A) A written notice of alleged Cause is delivered to you by the Board or a
member of the Board. In the case of “Cause” described in paragraph 3(ii)(a)
(relating to a failure to perform your duties), the written notice shall consist
of specific identification of the manner in which the Board or such Board member
believes that you have not substantially performed your duties, and shall
include a demand for such performance. In the case of “Cause” described in
paragraph 3(ii)(b) (relating to conduct injurious to the Company), the written
notice shall consist of specific identification of the manner in which the Board
or such Board member believes that you have engaged in conduct which is
demonstrably and materially injurious to the Corporation.

(B) You have received an opportunity to be heard by the Board or a member of the
Board, which will consist of delivery to you of reasonable advance written
notice of a Board meeting (to be delivered at or after the time you receive the
notice of alleged Cause, described in paragraph (A) next above), at which you,
together with your counsel, may be heard by the Board, concerning the contents
of the notice of alleged Cause and, in the case of “Cause” described in
paragraph 3(ii)(a), the manner in which you intend to achieve substantial
performance.

(C) You have received a copy of your Notice of Termination, which will include a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire membership of the Board at a meeting of the
Board, which occurs after your opportunity to be heard by the Board (at that
meeting or a subsequent meeting), and which finds that in the good faith opinion
of the Board you were guilty of conduct set forth in the notice of alleged Cause
and which specifies the particulars thereof in detail. The Date of Termination
set forth in the Notice of Termination shall be not earlier than thirty
(30) days after the notice of alleged Cause has been delivered to you in
accordance with paragraph 3(ii)(A).

(iii) Good Reason. Subject to the procedures set forth in paragraphs (A), (B),
and (C) next below, you shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean, without your
express written consent, the occurrence, after a Change in Control, of any of
the circumstances described in paragraphs (a) through (h) next below. However,
“Good Reason” shall not exist under paragraphs (a), (e), (f), (g) or (h), next
below, if such circumstances are fully corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof.

 

4



--------------------------------------------------------------------------------

(a) The assignment to you of any duties with a level of responsibility
materially inconsistent with the position in the Corporation that you held
immediately prior to the Change in Control, or a significant adverse alteration
in the status of your responsibilities from those in effect immediately prior to
such Change in Control.

(b) A reduction by the Corporation in your annual base salary as in effect on
the Effective Date, and adjusted to reflect such increases as may be made after
the Effective Date and prior to the occurrence of a Change in Control, and also
adjusted to reflect such decreases as may be made after the Effective Date, but
taking decreases into account only to the extent that they are part of
across-the-board salary reductions similarly affecting all management personnel
of the Corporation and all management personnel of any person in control of the
Corporation.

(c) The relocation of your base of operations for the Corporation or affiliate
to a place that is fifty (50) miles farther from your residence immediately
prior to the Change in Control than the distance from such residence to your
former base of operations for the Corporation or affiliate. The determination of
whether the distance exceeds 50 miles shall be performed in a manner that is
consistent with Internal Revenue Service rules applicable to the determination
of deductibility of moving expenses.

(d) The failure by the Corporation to pay to you any portion of your current
compensation or to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of the Corporation within
seven (7) days of the date such compensation is due.

(e) The failure by the Corporation to continue in effect any compensation plan
in which you participate immediately prior to the Change in Control that is
material to your total compensation, including but not limited to the
Corporation’s Retirement Plan, Supplemental Retirement Plan, Investment and
Retirement Plan, Supplemental Investment and Retirement Plan, Incentive
Compensation Plan, Stock Incentive Plan, or any substitute plans adopted prior
to the Change in Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by the Corporation to continue your participation therein (or in
such substitute or alternative plan) on a basis not materially less favorable,
both in terms of the amount of benefits provided and the level of your
participation relative to other participants, as existed at the time of the
Change in Control.

(f) The failure by the Corporation to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Corporation’s
life insurance, medical, health and accident, or disability plans in which you
were participating at the time of the Change in Control, the taking of any
action by the Corporation which would directly or indirectly materially reduce
any of such benefits or deprive you of any material fringe benefit enjoyed by
you at the time of the Change in Control, or the failure by the Corporation to
provide you with the number of paid vacation days to which you are entitled on
the basis of years of service with the Corporation in accordance with the
Corporation’s normal vacation policy in effect at the time of the Change in
Control.

 

5



--------------------------------------------------------------------------------

(g) The failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 7.

(h) Any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of paragraph 3(vi) (and,
if applicable, the requirements of this paragraph 3(iii)), which purported
termination shall not be effective for purposes of this Agreement.

You shall not be deemed to have terminated employment for Good Reason unless you
have delivered a written Notice of Termination, which:

(A) identifies the circumstances, and the provisions of this paragraph 3(iii),
which form the basis for your termination for Good Reason;

(B) in the case of circumstances described in paragraphs (a), (e), (f), (g) or
(h) next above, demands correction; and

(C) specifies a Date of Termination which is not less than fifteen (15) days nor
more than sixty (60) days after the Notice of Termination has been provided to
the Corporation.

Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason hereunder.

(iv) Discharge Absent Cause or Disability. You shall be deemed to have been
discharged by the Corporation absent Cause or Disability if your employment is
terminated by the Corporation other than in accordance with paragraph 3(i)
(relating to Disability) or paragraph 3(ii) (relating to Cause). Your Date of
Termination under this paragraph 3(iv) may not be earlier than sixty (60) days
after the written Notice of Termination is delivered to you. However, the sixty
(60) day notice requirement shall not apply to a termination which occurs prior
to the date of a Change in Control; provided, however, that if your employment
is terminated in accordance with this paragraph 3(iv) within sixty (60) days
prior to the occurrence of a Change in Control, your employment shall be deemed
to have been terminated on the date specified in the Notice of Termination, but
not earlier than sixty (60) days after such notice is provided to you.

(v) Payment in Lieu of Notice. The Corporation shall be deemed to have complied
with the requirement of this Section 3 relating to advance Notice of Termination
if it places you on a fully-paid leave of absence during such notice period;
provided, however, that to the extent that such leave of absence prevents you
from returning to work following a disability, as described in paragraph 3(i),
or prevents you from substantially performing your duties, as described in
paragraph 3(ii), the establishment of such leave of absence shall be deemed
inconsistent with the provisions of paragraph 3(i) or paragraph 3(ii), and
except to the extent that another provision of paragraph 3(i) or paragraph 3(ii)
applies, your employment will be deemed to have been terminated in accordance
with paragraph 3(iv) (relating to discharge absent Cause or Disability). For
purposes of this paragraph (v), during such fully-paid leave of absence, you
shall be entitled to base salary, and to continue as a participant in all
compensation, benefit and insurance plans in which you were participating at the
time the leave of absence began.

 

6



--------------------------------------------------------------------------------

(vi) Notice of Termination. “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.

(vii) Date of Termination. “Date of Termination” shall mean the date on which
your employment with the Corporation and any affiliates terminates for any
reason.

(viii) Extension of Date of Termination. If, within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to extensions under this paragraph (viii)), the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, then the Date of Termination shall be
the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (which is not
appealable or with respect to which the time for appeal therefrom has expired
and no appeal has been perfected); provided, however, that the Date of
Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence. Notwithstanding the pendency of any such
dispute if the dispute relates to a termination under paragraph 3(iv) and the
Corporation’s failure to provide benefits under this Agreement, the Corporation
will continue to pay you your full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to, base salary) and
continue you as a participant in all compensation, benefit and insurance plans
in which you were participating when the notice giving rise to the dispute was
given, until the dispute is finally resolved in accordance with this paragraph
(viii). Amounts paid under this paragraph (viii) are in addition to all other
amounts due under this Agreement, and shall not be offset against or reduce any
other amounts due under this Agreement and shall not be reduced by any
compensation earned by you as the result of employment by another employer.
Notwithstanding the foregoing provisions of this paragraph (viii), the
determination of whether your Date of Termination has occurred within the
Agreement Term shall be determined without regard to any extensions under this
paragraph (viii).

4. COMPENSATION UPON TERMINATION OR DURING DISABILITY. If your Date of
Termination occurs during the Agreement Term, on a date that is coincident with
or follows the occurrence of a Change in Control, or if you have a disability
during the Agreement Term and after the occurrence of a Change in Control, you
shall be entitled to payments and benefits in accordance with, and to the extent
provided by, this Section 4.

(i) Discharge for Cause and Voluntary Resignation. If your employment is
terminated by the Corporation for Cause, or is terminated by you other than for
Good Reason, the Corporation shall pay you your full base salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given, plus all other amounts to which you are entitled under any compensation
plan of the Corporation or any affiliate at the time such payments are due, and
the Corporation shall have no further obligations to you under this Agreement.

(ii) Disability. During any period that you fail to perform your full-time
duties with the Corporation as a result of incapacity due to physical or mental
illness or injury, you shall continue to receive your base salary at the rate in
effect at the commencement of any such

 

7



--------------------------------------------------------------------------------

period, together with all compensation payable to you under the long term
disability plan or other similar plan during such period, until your employment
is terminated pursuant to paragraph 3(i). Thereafter, or in the event your
employment shall be terminated by reason of your death, your benefits shall be
determined under the Corporation’s retirement, insurance and other compensation
programs then in effect in accordance with the terms of such program; however,
your receipt of benefits under the long term disability plan will not be
affected by your termination under this Agreement.

(iii) Termination for Good Reason and Discharge Absent Cause or Disability. If
your employment is terminated by you for Good Reason, or by the Corporation
absent Cause or Disability (as described in paragraph 3(iv)), then you shall be
entitled to the payments and benefits described below:

(a) Prior Salary and Deferrals. The Corporation shall pay to you (1) your full
base salary through your Date of Termination at the rate in effect at the time
the Notice of Termination is given, with payment to be made no later than the
fifth day following your Date of Termination; (2) your Bonus Rate (defined
below) for the year in which your Date of Termination occurs, subject to a
pro-rata reduction for the portion of the year after your Date of Termination;
and (3) all other amounts to which you are entitled under any compensation plan
of the Corporation, at the time such payments are due under the terms of such
plans.

(b) Additional Salary and Severance. In lieu of any further salary or bonus
payments to you for periods subsequent to your Date of Termination, and except
as provided in paragraph 4(iv), the Corporation shall pay to you, at the time
specified in paragraph 4(iv), a lump sum severance payment equal to: [for CEO,
EVPs, and individuals covered by the Corporation’s Change in Control Agreement
as of September 21, 2006: the sum of (A) 2.99 times your Salary Rate and
(B) 2.99 times your Bonus Rate; or for all other executives in salary bands 36
and above who become covered by the Corporation’s Change in Control Agreements
after September 21, 2006: the sum of (A) two (2) times your Salary Rate and
(B) two (2) times your Bonus Rate.]

For purposes of this paragraph (iii):

(A) Your “Salary Rate” shall be equal to the greatest of: (1) your annual salary
as in effect as of the Date of Termination plus any amounts deferred under the
Burlington Northern Santa Fe Supplemental Investment and Retirement Plan or
foregone under the Salary Exchange Option Program or any other arrangement of
the Corporation or its affiliates providing for the elective deferral of
salary], (2) your highest consecutive twelve (12) months’ salary over the
twenty-four (24) month period preceding the Date of Termination, or (3) your
annual salary as in effect immediately prior to the Change in Control.

(B) Your “Bonus Rate” shall be the amount which you would have received under
the Corporation’s Incentive Compensation Plan (or other successor annual bonus
plan) for the calendar year in which your Date of Termination occurs, if you had
remained employed by the Corporation for that entire year, and the target level
of performance established annually by the Corporation had been achieved for the
year. For the avoidance of doubt, it is recited here that

 

8



--------------------------------------------------------------------------------

achievement of target level of performance shall mean the achievement of a
performance level whereby all of the performance objectives for the year are at
planned and budgeted levels of performance (as provided in the bonus plan); and
such level of performance shall be greater than threshold level of performance
(which is the minimum level of performance that will result in payment of any
bonus), and shall be less than the maximum level of performance, which is a
level of performance above the performance level planned and budgeted for the
year, which would result in maximum bonus.

(c) Stock Awards. The following provisions of this paragraph (c) shall apply to
stock awards granted under the Corporation’s 1996 Stock Incentive Plan, 1999
Stock Incentive Plan, or any similar successor plan:

(I) Except as provided in paragraph (d) below, the restrictions shall lapse (to
the extent that they have not previously lapsed) on any stock option award or
stock appreciation right award outstanding on the Date of Termination, such
stock options and stock appreciation rights shall become fully exercisable
beginning as of the Date of Termination, and such exercisability shall continue
until it would otherwise terminate in accordance with the terms of the
applicable award agreement.

(II) Except as provided in paragraph (III) and paragraph (d) below, the
restricted period (or other vesting or similar period) with respect to any
restricted stock, restricted stock units and, except for stock options and stock
appreciation rights, all other stock based awards granted to you as of a date
prior to the date of the Change in Control shall lapse on your Date of
Termination, and such shares shall be distributed to you at the time specified
in paragraph 4(iv). However, any change in the time or form of distribution
otherwise provided under this paragraph (II) shall be disregarded to the extent
that such change would otherwise result in the application of penalties under
Code section 409A.

(III) The foregoing provisions of this paragraph (c) shall not apply to the
vesting of performance stock. The vesting of performance stock awards shall be
governed by the applicable award agreements for such awards, without regard to
the terms of this Agreement.

(d) Awards Granted after Change in Control. For any stock option, stock
appreciation right, restricted stock, restricted stock unit, or other stock
based award granted after a transaction that constitutes a Change in Control,
such transaction will not be treated as a Change in Control for purposes of
paragraph (c) above.

(e) Legal Fees. The Corporation shall pay to you all legal fees and expenses
incurred by you as a result of such termination (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement or
in connection with any tax audit or proceeding to the extent attributable to the
application of section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), to any payment or benefit provided hereunder); provided, however,
that payment with respect to any legal action other than in connection with a
tax dispute shall be made only if you are successful in the action.

 

9



--------------------------------------------------------------------------------

(f) Group Health Coverage. You and your eligible family members shall be
entitled to group health coverage to the extent that such coverage is required
to be provided in accordance with the provisions of section 4980B of the Code
and section 601 of the Employee Retirement Income Security Act (sometimes
referred to as “COBRA coverage”); provided that your eligibility for such
coverage shall be determined as though such coverage was required for the
greater of thirty-six (36) months after your Date of Termination or the period
otherwise required under the applicable COBRA coverage provisions. For the
thirty-six (36) month period during which you are entitled to such medical
benefit coverage under this paragraph (f), the premiums for such coverage shall
be paid by the Corporation (either by direct payment of such premiums, or by
reimbursing you for the premiums, at the election of the Corporation), and the
period of such coverage provided under this paragraph (f) shall be counted
toward the Corporation’s obligation to provide COBRA coverage. The period of
medical coverage required under this paragraph (f) shall be reduced if such
reduction is necessary to avoid the imposition of penalties under section 409A
of the Code.2

(g) Welfare Benefits. For the thirty-six (36) month period after your Date of
Termination, the Corporation shall arrange to provide you with life, disability,
and accident insurance benefits substantially similar to those which you were
receiving immediately prior to the Notice of Termination. Benefits otherwise
receivable by you pursuant to this paragraph (g) shall be reduced to the extent
comparable benefits are actually received by you from another employer or
otherwise during the thirty-six (36) month period following your termination,
and any such benefits actually received by you shall be reported to the
Corporation. The references to 36 months in this paragraph (g) shall be reduced
if such reduction is necessary to avoid the imposition of penalties under
section 409A of the Code.3

(h) Retiree Coverage. You and your eligible family members shall be eligible for
(I) retiree medical benefits under the applicable BNSF plan, and (II) retiree
life insurance coverage under the applicable BNSF plan to the extent that if, on
your Date of Termination, you had terminated employment with the Corporation and
the affiliates and you would have become eligible for severance benefits under
the Burlington Northern and Santa Fe Railway Company Severance Plan (the
“Severance Plan”) if you had not been covered by this Agreement, and by reason
of the terms of the Severance Plan, you would otherwise have qualified for
medical or life coverage or benefits, respectively, either upon your Date of
Termination or at such later date as provided in the Severance Plan.
Notwithstanding the foregoing, nothing in this paragraph (h) shall be construed
to require your being provided with the benefits described in clause (I) or
clause (II) above to the extent that:

(A) you would not have been covered by the Severance Plan as of your Date of
Termination, or

 

--------------------------------------------------------------------------------

2 The 36 month coverage period will be reduced to 24 months for agreements
entered into after September 21, 2006.

 

3 The 36 month coverage period will be reduced to 24 months for agreements
entered into after September 21, 2006.

 

10



--------------------------------------------------------------------------------

(B) you would not have been eligible for such benefits under the Severance Plan
as of your Date of Termination,

with such eligibility for coverage or benefits under paragraph (A) or (B) above
determined as though you were not covered by this Agreement, and regardless of
whether such reduction or elimination of eligibility for coverage or benefits
occurs by reason of amendment or termination of the Severance Plan or for any
other reason. For purposes of this paragraph (h), the term “Severance Plan”
shall include any successor to the Severance Plan to the extent that it provides
for post-termination health or life insurance benefits, except that you will be
eligible for any such benefits under the successor plan only if you would have
been eligible for such benefits as of your Date of Termination if you were not
covered by this Agreement.

(i) Outplacement and Financial Assistance. For a period of twelve (12) months
following such termination, the Corporation shall pay the expenses of such
outplacement services as you may require, and/or for financial planning services
with such services to be performed by an agency approved by the Corporation;
provided, however, that reimbursement for all fees under this paragraph
(i) shall not exceed $20,000.

(iv) Form of and Restrictions on Payment. The payments provided for in paragraph
4(iii)(b) (the “Severance Payments”) shall be paid in accordance with the
following:

(a) Subject to paragraph (c) below, the Severance Payments shall be made not
later than the fifth day following your Date of Termination. However, if the
amounts of such payments cannot be finally determined on or before such day, the
Corporation shall pay to you on such day an estimate, as determined in good
faith by the Corporation, of the minimum amount of such payments and shall pay
the remainder of such payments (together with interest at the rate provided in
section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Corporation to you, payable on the fifth day after demand by the
Corporation (together with interest at the rate provided in section
1274(b)(2)(B) of the Code).

(b) Notwithstanding the foregoing provisions of this paragraph (iv) or the
provisions of paragraph 4(iii)(b), but subject to paragraph (c) below, if you
are treated as terminating your employment for Good Reason, by reason of
relocation under circumstances described in paragraph 3(iii)(c) and not for any
other reason under paragraph 3(iii), and you retain or are offered a position in
another location that, in status and responsibilities, is equal to or better
than the position you held at the time of the Change in Control, and you are
entitled to benefits under paragraph 4(iii)(b), those benefits shall not be paid
in a lump sum, but instead 1/12 of the lump sum benefit amount otherwise payable
shall be distributed to you during each of the 12 calendar months next following
the month which includes your Date of Termination. However, this paragraph
(b) shall be disregarded, and payments described in paragraph 4(iii)(b) will be
paid in a

 

11



--------------------------------------------------------------------------------

lump sum in accordance with paragraph (a) above, to the extent that amounts
payable under such paragraphs are treated as providing for the deferral of
compensation under Code section 409A and payment in installments would result in
the imposition of penalties under Code section 409A.

(c) If you are treated as terminating your employment for Good Reason, then, for
the 12-month period immediately following your Date of Termination, you agree
that:

(I) You will not, without the express written consent of the Chief Executive
Officer of the Company, be in Competition. For purposes of this paragraph (I),
you shall be considered to be in “Competition” during any period in which you
are employed by, perform any material services for, or own any interest in
(except for an interest of not more than 1% in any publicly traded business) any
“Competitor.” The term “Competitor” shall mean:

(A) any Class I railroad;

(B) any company or other enterprise that offers shipping services to the public
(including, without limitation, trucking services, rail services, air-freight
services, and water-going freight services);

(C) any shipper for or customer of BNSF; and

(D) any affiliate or agent of any entity described in paragraphs (A), (B), or
(C) above, if the provision of services to or ownership of the interest in such
affiliate or agent could conflict with or impair the interests of the
Corporation, in the reasonable judgment of its chief legal officer.

(II) You will not, without the express written consent of the Chief Executive
Officer of the Company, solicit or attempt to solicit any party who is then or,
during the 12-month period prior to such solicitation or attempt by you was (or
was solicited to become), a customer or supplier of the Corporation or
affiliate, provided that the restriction in this paragraph (II) shall not apply
to any activity on behalf of a business that is not a Competitor.

(III) You will not, without the express written consent of the Chief Executive
Officer of the Company, solicit, entice, persuade or induce any individual who
is employed by the Corporation or any affiliate of the Corporation (or was so
employed within 90 days prior to your action) to terminate or refrain from
renewing or extending such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the
Corporation or its affiliates, and you will not approach any such employee for
any such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity.

If, during the 12-month period after your Date of Termination for Good Reason,
you violate any of the foregoing provisions of this paragraph (c), all Severance
Payments shall cease and shall not recommence thereafter, and the Corporation
may, in its discretion, require you to immediately (or at such other time
determined by the

 

12



--------------------------------------------------------------------------------

Corporation) repay to the Corporation all (or, in the discretion of the
Corporation, less than all) Severance Payments previously paid to you. You agree
that the Corporation, in addition to any other remedies available to it for such
breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining you from
any actual or threatened breach of the foregoing provisions of this paragraph
(c).

(v) Mitigation and Set-Off. Except as provided in paragraph 4(iii)(f), paragraph
4(iii)(g), and paragraph 4(iv)(c), you shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Section 4 be reduced by any compensation earned by you as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Corporation, or otherwise.

(vi) Deferred Compensation Restrictions. If the Corporation determines that any
provision of this Agreement may result in the application of penalties under
Code section 409A, it may modify the terms of this Agreement to the extent it
determines may be necessary to avoid application of such penalties and is
consistent with the intent of the parties to this Agreement.

(vii) Vesting Of Stock Awards. Notwithstanding the foregoing provisions of this
Section 4, the following provisions of this paragraph (vii) shall apply to
awards described in this paragraph (vii) that were granted on or before
September 21, 2006:4

(a) If the consummation of a Change in Control occurs before your Date of
Termination, the restrictions shall lapse (to the extent that they have not
previously lapsed) on any stock option award or stock appreciation right award
outstanding on such consummation, such stock options and stock appreciation
rights shall become fully exercisable upon such consummation, and such
exercisability shall continue until it would otherwise terminate in accordance
with the terms of the applicable award agreement.

(b) If the consummation of a Change in Control occurs before your Date of
Termination, the restricted period (or other vesting or similar period) with
respect to any restricted stock, restricted stock units and, except for stock
options and stock appreciation rights, all other stock based awards granted to
you shall lapse on such consummation, and such shares shall be distributed to
you at the time specified in paragraph 4(iv). However, any change in the time or
form of distribution otherwise provided under this paragraph (b) shall be
disregarded to the extent that such change would otherwise result in the
application of penalties under Code section 409A.

(c) If your Date of Termination occurs prior to the consummation of a Change in
Control, the vesting in the awards described in this paragraph (vii) shall be
determined in accordance with paragraphs 4(i), (ii), (iii), and (iv), to the
extent applicable, without regard to this paragraph (vii).

 

--------------------------------------------------------------------------------

4 This paragraph (vii) should be deleted for persons hired after September 21,
2006. It has been included as the final paragraph under section 4, rather than
including it in paragraph 5, so that renumbering will not be required if the
paragraph is deleted.

 

13



--------------------------------------------------------------------------------

5. PARACHUTE TAX.

(i) In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Corporation, any affiliate or
associated company, trusts established by the Corporation, any affiliate or
associated company, for the benefit of its employees, to or for your benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, or otherwise) (a “Payment”) would be subject to the excise
tax imposed by section 4999 of the Code, or any interest or penalties are
incurred by you with respect to such excise tax (such excise tax, together with
any such interest and penalties, hereinafter collectively referred to as the
“Excise Tax”), you shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by you of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, you retain an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. For purposes of this Section 5, “Payments” will
include any payments, benefits or distributions to other persons with respect to
awards granted to you and transferred by you to such other person in accordance
with the terms of the awards, to the extent that such awards result in taxable
income being attributable to you.

(ii) Subject to the provisions of paragraph 5(iii), all determinations required
to be made under this Section 5, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by such nationally
recognized certified public accounting firm as may be designated by the
Corporation (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Corporation and you within fifteen (15) business days
of the receipt of notice from you that there has been a Payment, or such earlier
time as is requested by the Corporation. All fees and expenses of the Accounting
Firm shall be borne solely by the Corporation. Any Gross-Up Payment, as
determined pursuant to this Section 5, shall be paid by the Corporation to you
within five (5) days after the receipt of the Accounting Firm’s determination.
If the Accounting Firm determines that no Excise Tax is payable by you, it shall
so indicate to you in writing. Any determination by the Accounting Firm shall be
binding upon the Corporation and you. As a result of the uncertainty in the
application of section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Corporation should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Corporation exhausts its remedies pursuant to
paragraph 5(iii) and you thereafter are required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Corporation to
you or for your benefit.

(iii) You shall notify the Corporation in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after you are informed in
writing of such claim and shall apprise the Corporation of the nature of such
claim and the date on which such claim is requested to be paid. You shall not
pay such claim prior to the expiration of the thirty (30) day period following
the date on which it gives such notice to the Corporation (or such shorter
period ending on the date that any

 

14



--------------------------------------------------------------------------------

payment of taxes with respect to such claim is due). If the Corporation notifies
you in writing prior to the expiration of such period that it desires to contest
such claim, you shall:

 

  (a) give the Corporation any information requested by the Corporation relating
to such claim;

 

  (b) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation;

 

  (c) cooperate with the Corporation in good faith in order to effectively
contest such claim; and

 

  (d) permit the Corporation to participate in any proceedings relating to such
claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold you harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph 5(iii), the Corporation shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct you to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and you agree to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Corporation shall
determine; provided, however, that if the Corporation directs you to pay such
claim and sue for a refund, the Corporation shall advance the amount of such
payment to you, on an interest-free basis, and shall indemnify and hold you
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and
provided, further, that if you are required to extend the statute of limitations
to enable the Corporation to contest such claim, you may limit this extension
solely to such contested amount. The Corporation’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and you shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

(iv) If, after the receipt by you of an amount advanced by the Corporation
pursuant to paragraph 5(iii), you become entitled to receive any refund with
respect to such claim, you shall (subject to the Corporation’s complying with
the requirements of paragraph 5(iii)) promptly pay to the Corporation the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by you of an amount advanced by the
Corporation pursuant to paragraph 5(iii), a determination is made that you shall
not be entitled to any refund with respect to such claim and the Corporation
does not notify you in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the

 

15



--------------------------------------------------------------------------------

amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

(v) You shall be eligible for benefits under this Section 5, and shall be
subject to the terms of this Section 5, regardless of whether the Change in
Control occurs or the payments are made during the Agreement Term, regardless of
whether you are employed by the Corporation on or after the occurrence of a
Change in Control and, if your Date of Termination shall have occurred,
regardless of the reason for such termination.

6. RIGHTS OF EMPLOYMENT. Except as otherwise expressly provided in this
Agreement:

(i) Nothing in this Agreement shall be construed as limiting your right to
resign prior to the beginning or after the end of the Agreement Term.

(ii) Nothing in this Agreement shall be construed as limiting the Corporation’s
right to discharge you at any time prior to the beginning or after the end of
the Agreement Term, or to renegotiate the terms of your employment for any
period prior to the beginning or after the end of the Agreement Term.

(iii) Except as otherwise provided in paragraph 3(iv) (relating to discharge
absent Cause or Disability), or as otherwise expressly provided in this
Agreement, this Agreement shall be inapplicable to the determination of your
rights to payments and benefits, if your Date of Termination occurs prior to the
occurrence of a Change in Control, or if your Date of Termination occurs after
the end of the Agreement Term and you are not subject to a disability after a
Change in Control.

7. SUCCESSORS; BINDING AGREEMENT.

(i) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle you to compensation from the Corporation in the same amount
and on the same terms to which you would be entitled hereunder if you terminate
your employment for Good Reason following a Change in Control, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination. As used in this
Agreement, “Corporation” shall mean the Corporation as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

(ii) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devises and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

 

16



--------------------------------------------------------------------------------

8. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Corporation shall be directed to the
attention of the Board with a copy to the Secretary of the Corporation, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

9. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Texas without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. Except as otherwise specifically provided in
this Agreement, to the extent that the provision of payments or benefits to you
results in your being liable for taxes, you shall not be entitled to any
make-whole, gross-up, or other indemnification with respect to such taxes. The
obligations of the parties to this Agreement shall survive the expiration of the
Agreement Term. Capitalized terms used in this Agreement shall be defined as set
forth in this Agreement.

10. VALIDITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

11. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12. ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before a
panel of three arbitrators in Ft. Worth, Texas, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
you shall be entitled to seek specific performance of your right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

13. AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as you shall live, no person, other than the parties hereto, shall have any
rights under or interest in this Agreement or the subject matter hereof.

 

17



--------------------------------------------------------------------------------

14. GENERAL RELEASE AND COVENANT NOT TO SUE. You agree that as a condition of
receiving benefits under this Agreement in connection with your termination of
employment, you shall execute the attached General Release and Covenant Not to
Sue within thirty (30) days following your Date of Termination. Notwithstanding
any other provision herein, until the executed General Release and Covenant Not
to Sue has been received by the Corporation and a seven (7) day revocation
period from the date of execution has expired, no benefits or payments in
connection with your termination of employment under paragraph 4(iii) shall be
provided. The restrictions of the preceding sentence shall apply, without
limitation, to stock awards that are vested by reason of paragraph 4(iii), and
shall also apply to any stock-based or other awards that otherwise would vest
(without regard to this Agreement) under the terms of the applicable plan or
award agreements by reason of your termination of employment following a change
in control, as defined in this Agreement or any applicable plan or award
agreement.

15. ENTIRE AGREEMENT. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled. This Agreement constitutes an amendment, restatement, and
continuation of your Change in Control Agreement.5 The terms of this Agreement,
as set forth herein, shall apply with respect to any Change in Control that
occurs on or after January 1, 2007, and the terms of your Agreement in effect
prior to this amendment and restatement shall be deemed to be completely
replaced by the terms set forth herein. For the avoidance of doubt, it is
recited here that this Agreement shall not apply to any award (regardless of
when granted) if the document(s) applicable to such award provide that the terms
of the award will be determined based solely on the provisions of such award
document(s), or determined without regard to the terms of any other change in
control arrangement.

--------------------------------------------------------------------------------

5 The sentence “This Agreement constitutes an amendment, restatement, and
continuation of your Change in Control Agreement.” should be deleted for persons
entering into the agreement after September 21, 2006.

 

18



--------------------------------------------------------------------------------

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter, which will
then constitute our agreement on this subject.

 

Sincerely,

 

Burlington Northern

Santa Fe Corporation

By:   

    

Matthew K. Rose

Chairman, President and Chief Executive Officer

Agreed to this _________ day of ________________, 20__.

_____________________________________

Person’s Name

 

19



--------------------------------------------------------------------------------

Attachment

GENERAL RELEASE AND COVENANT NOT TO SUE

For and in consideration of the terms of the Agreement between Burlington
Northern Santa Fe Corporation and its affiliates and _____________dated
_____________, _____, (“Agreement”), the undersigned (i) does hereby agree to
comply with the restrictions applicable to me under the change in control
agreement dated ________ between Burlington Northern Santa Fe Corporation and me
(as well as any other restrictions applicable to me) after my termination of
employment, and (ii) does hereby fully waive, release, acquit, and forever
discharge Burlington Northern Santa Fe Corporation and any and all of its
affiliates, divisions, subsidiaries, benefit plans, officers, directors,
stockholders, agents, advisors, fiduciaries, administrators, and employees, or
any of their successors or assigns, from any and all claims, demands or causes
of action, including but not limited to any claims for merger protection
benefits pursuant to the Interstate Commerce Commission decision in the Northern
Lines, BNSF, or Frisco merger proceedings, claims arising under Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e), et seq., the Civil
Rights Act of 1866, 42 U.S.C. § 1981, the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. § 621, et seq., the Federal Employers’ Liability
Act, and any other federal, state or local law, order, regulation, common law,
contract or collective bargaining agreement, which relates to my employment or
cessation of employment by Burlington Northern Santa Fe Corporation and its
affiliates; provided however that the undersigned does not waive enforcement of
rights to any benefits provided or extended pursuant to the terms of the
Agreement or to assert any counterclaims in response to any litigation initiated
by BNSF Corporation against me. The undersigned specifically waives all claims,
whether past or present, known or unknown, and whether or not in litigation,
which I, or acting on my behalf, my heirs, successors, executors, administrators
or assigns, may have based on any action, omission or event occurring prior to
this date. Included in this Release are any and all claims for future damages
allegedly arising from the alleged continuation of the effects of any past
action, omission or event.

I acknowledge that (i) I have read the Agreement including this General Release
and Covenant Not to Sue (“Release”); (ii) I am advised by the Corporation to
consult, and have had the opportunity to consult, an attorney about the meaning
and effect of this Agreement and Release; (iii) I have had sufficient time, and
at least 45 days, to consider and fully understand the meaning and effect of
signing this Agreement and Release; (iv) I have 7 days after signing to change
my mind and revoke my acceptance by so notifying __________________________;
(v) this Agreement and Release will not become effective and enforceable until
that 7-day period has passed; (vi) I am not otherwise entitled to the benefits
of the Agreement; (vii) I am not relying on any written or oral statement or
promise other than as set out in the Agreement and Release; and (viii) this
Agreement and Release shall be governed by and construed in accordance with the
laws of the State of Texas.

 

20



--------------------------------------------------------------------------------

This General Release and Covenant Not to Sue is executed knowingly and
voluntarily, for adequate consideration, and is irrevocable and binding upon the
undersigned.

ACCEPTED AND AGREED TO this              day of ____, 20___:

 

Person’s Name:    

Signature:

            

 

21